Case 3:18-cv-03308-L Document 23 Filed 03/05/19 Page 1 of 4 Page|D 147

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

Christopher Kelson, et al. §
P/aintl'jjf §
§

§ .

v § Case No. 3:lS-cv-3308-L

§
§
City of Dallas, et al. §
D€fe)zdant §

APPLICATION FOR ADMISSION PRO HAC VICE
(Complete all questions; indicate “N/A” if necessary.)

I. Applicant is an attorney and a member of the law firm of (or practices under the name of)

RAl\/[EY & FLOCK, PC , with offices at

100 E. FERGUSON STREET, SUITE 404

 

 

 

(Street Address)

TYLER TX 75702
(City) (State) (Zip Code)
903-597-3301 903-597-24l3

(Telephone No.) (Fax No,)

II. Applicant will sign all filings with the name ERlC KOLDER

III. Applicant has been retained personally or as a member of the above-named firm by:

(List All Parties Represented)

CHRISTOPHER KELSON, PLAINTIFF
DAKOTA KELSON, PLAINTIFF
ESTATE OF l-llRSCHELL FLETCHER, JR., PLAINTIFF

to provide legal representation in connection with the above-styled matter now pending before the United

States District Court for the Northern Distriet of Texas.

 

Case 3:18-cv-03308-L Document 23 Filed 03/05/19 Page 2 of 4 Page|D 148

 

IV. Applicant is a member in good standing of the bar of the highest court of the state of
For Court Usc Only.

Bar Stat‘usVerified:

TEXAS , where Applicant regularly practices law.

 

 

 

Bar license number: 24083323 AdmiSSiOn daf€Z ll/ 15/2012

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).

V. Applicant has also been admitted to practice before the following courts:
Court: Admission Date; Active or lnactive:
Eastern District of Texas lO/31/20l3 Active

 

 

 

 

VI. Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

NONE

VII. Applicant has never been subject to grievance proceedings or involuntary removal proceedings~
regardless of outcome_while a member of the bar of any state or federal court or tribunal that requires

admission to practice, except as provided below:

NONE

VIII. Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except

as provided below (omit minor traffic offenses):

NONE

Case 3:18-cv-O3308-L Document 23 Filed 03/05/19 Page 3 of 4 Page|D 149

IX. Applicant has filed for pro hac vice admission in the United States District Court for the

Northern District of Texas during the past three (3) years in the following matters:

Date of Application: Case No. And Style:

NONE

 

 

(lf necessaiy, attach statement of additional applications.)

X. Local counsel of record associated with Applicant in this matter is

Scott Palmer , who has offices at

l5455 Dallas Parl<wav Suite 540

 

(Street Address)
Addison Texas 75001
(Ciry) (srare) (zip code)

214-89l-3382
(Telephone No.) (Facsimile No.)

XI. Check the appropriate box below.
For Application in a Civil Case

Applicant has read Dondz` Prope)'tz'es Col'p. v. Commerce Savs. & Locm Ass ’)1, lZl
F.R.D.284 (N.D. Tex. l988) (en banc), and the local civil rules of this court and will
comply with the standards of practice adopted in Dondz' and with the local civil rules.

For Application in a Criminal Case

E Applicant has read and will comply with the local criminal rules of this court.

XII. Applicant respectfully requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause only. Applicant certifies that a true and correct copy of this
document has been served upon each attorney of record and the original upon the clerk of court,

accompanied by a $25.00 filing fee, on this the 5 day of March , 2019

Eric Kolder
Printed Name of Applicant

»9'%42¢

Signature

Case 3:18-cv-O3308-L Document 23 Filed 03/05/19 Page 4 of 4 Page|D 150

STATE BAR ()F TEXAS

 

Oyj”lce of the ChiefDisclplina)'y Cozmsel

February 28, 2019

Re: Eric James Kolder, State Bar Number 24083323

To Whom lt May Concern:

This is to certify that Eric James Kolder was licensed to practice law in Texas on November 02, 2012,
and is an active member in good standing with the State Bar of Texas. "Good standing" means that the
attorney is current on payment of Bar dues; has met Minirnuin Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.

This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.

Sincerely,

ia

J ames Ehler
lnteriin Chief Disciplinary Counsel
LA/web

 

P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.l350; FAX; 5l2.427.4l67

